~~ Case 2:19-cr-20729-GAD-APP ECF No. Od, filed 07/23/19 PagelD, fetephag? 4:9} $56-9100 /

AO 91 (Rev. 11/11) Criminal Complaint Task Force Ofte, Jeremy Quinn Telephone: (313) 965-2323

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan —

United States of America

 

 

v. |
Orodell Walker, Jr. | Case: 2:1 9-mj~30394
| Assigned To : Unassigned
Assign. Date : 7/23/2019
| Description: RE: SEALED MATTER
L (EOB)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 2, 2019 in the county of __Oakiand in the
, Eastern District of Michigan , the defendant(s) violated:
Code Section | Offense Description
18 USC 2251 ', Production of Child Pornography
18 USC 2252A Possession of Child Pornography
This criminal complaint is based on these facts: .
see attached AFFIDAVIT. -

Continued on the attached sheet.’ °

 

 

ca Me, Lan
Lc ZZ (_Spmptainant ’s signature

Jeremy Quinn, Task Force Officer (FBI)

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: 7 aS L ) 1 , Judge’s signature
City and state? Detroit, Michigan , Hon.-David Grand, United States Magistrate Judge

 

Printed name and title
Case 2:19-cr-20729-GAD-APP ECF No. 1 filed 07/23/19 PagelD.2 Page 2 of 7.

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT

I, Task Force Officer Jeremy Quinn, swear and affirm as follows:

\

I. INTRODUCTION - |

1. Iam employed as a Detective with Canton Township Police Department and
have been so employed since February 2006. I am currently assigned. as a Task
Force Officer with the Federal Bureau of Investigation (FBI) Southeast
Michigan Trafficking and Exploitation Task Force (SEMTEC). Tam
responsible for conducting and assisting in child exploitation investigations,
including the sex trafficking of minors and other crimes against children. I have
participated in the execution of multiple search warrants and arrests relating to
crimes against children. As a result of my training and experience, I am familiar
with techniques and methods of operation used by individuals involved in
criminal activity to conceal their activities from detection by law enforcement
Asa federal Task Force Officer, I am authorized to investigate violations of the .
laws of the United States and am a law enforcement officer with the authority to
execute warrants issued under the authority of the United States.

2. The facts and information contained in this affidavit are based on my own
investigation, which includes information conveyed to me by other law

‘enforcement officials, other cooperating individuals, my training and

experience, my own observations and other firsthand knowledge I’ve acquired
Case 2:19-cr-20729-GAD-APP ECF No. 1 filed 07/23/19 PagelD.3 Page 3 of 7

during the course of this investigation.

. The purpose of this affidavit is to establish probable cause in support ofa.
criminal complaint charging ORODELL PERRY WALKER, JR. with
Production of Child Pornography (in violation of 18 U.S.C. § 2251), and
Possession of Child Pornography (in violation of 18 USC. § 2252A). Because
this affidavit is being submitted for the limited purpose of securing a criminal
complaint and arrest warrant, I have not included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe
are necessary to establish probable cause for an arrest warrant for ORODELL
PERRY WALKER, JR.

if. BACKGROUND OF THE INVESTIGATION

. On or about July 2, 20 19, the FBI learned about a potential victim of sex
trafficking (Minor Victim One, or MV-1). Detective Ceci of the Southfield
Police Department contacted Special Agent Brian Conolly and advised that on
July 2nd, 2019 at approximately 11:30 AM, Officers were dispatched to the EZ .
Rest Motel located at 22305 Telegraph in Southfield, MI after receiving
information that MV-1, a 14-year-old runaway, was allegedly being trafficked
out of that motel. An individual who had been communicating with MV-1 via
Facebook Messenger told officers that MV-l was being held there against her

will.
Case 2:19-cr-20729-GAD-APP ECF No.1 filed 07/23/19 PagelD.4 Page 4 of 7

5. MV-1 had been entered into LEIN (Law Enforcement Information Network) by
the Ann Arbor Police Department on June 28, 2019 as a missing person.

6. Southfield Officers went to room 223 on July 2nd and made contact with a male
identified as ORODELL PERRY WALKER J R. MV-1 was also in the room.
Based on their initial investigation, Southfield detectives placed WALKER JR.
into custody for human trafficking charges.

7. At the Southfield Police Department, Detective Ceci met with MV-1 to conduct
an interview. At that time, MV-1 stated that on June 27th, she left her residence
and ended up at a bar in Ypsilanti, MI. She stated that she met someone named
Brandon Walker at the bar and the following day, Brandon took her to a motel
in Detroit where she met “Rio” (a black male identified as ORODELL PERRY
WALKER JR.). MV-1 stated that there were two adult females in the motel ©
room that were working as prostitutes and that Brandon and “Rio” were both
trying to convince MV-1 to post sexual commercial sex advertisements of her
online so that she could also start working as a prostitute. MV-1 stated that she
got into an argument with the other females so she left with “Rio” after he paid
Brandon a couple hundred dollars to take her.

8. MV-1 stated that on July Ist, 2019, she and “Rio” checked into the EZ Rest
Motel in Southfield, MI. She stated that she told “Rio” that she was 19 years old

and that she had sex with Rio. MV-1 stated that “Rio” took nude photographs of

-3-
Case 2:19-cr-20729-GAD-APP ECF No. 1 filed 07/23/19 PagelID.5 Page 5of/7

her and tried to convince her to work as a prostitute. She also stated that “Rio”
made her post online and told her what to charge for the “dates,” meaning
commercial sex acts. MV-1 stated that she spoke with one “John” or
commercial sex customer on the phone and he agreed to pay her $200 for sex
but never showed up. MV-1 stated that she never ended up doing any “dates.”
9. Southfield detectives seized a white and pink Apple iPhone from WALKER JR
at the time of his arrest. Detective Ceci met with WALKER JR. and asked for
permission to search the cellular phone. WALKER JR. agreed to the search of
the cellular phone and signed a consent form. | then examined the cellular
phone and observed that the phone contained:
a. | Four nude photos of MV-1 in which her breast and buttocks are exposed
(dated July 2, 2019); ,
b. Two photos of MV-1 performing fellatio on a black male (dated July 2,
2019);
c. Twelve videos of MV-1 performing fellatio on a black male (all dated
July 2, 2019).
10. The videos mentioned above range in length from 10 seconds to 3 minutes and .
48 seconds. |

11. Detective Ceci asked MV-1 about the nude photos and sexual videos on

WALKER’S cellular phone and MV-1 stated that all the photos are of her and
Case 2:19-cr-20729-GAD-APP ECF No.1 filed 07/23/19 PagelD.6 Page 6 of 7

all the videos are of her performing fellatio on WALKER JR.

12. On July 2, 2019, Detective Ceci and Special Agent Szczygiel met with
WALKER JR. in an‘interview room at Southfield Police Department.
WALKER JR. was advised of his Constitutional Rights and he agreed to speak
to go forward with the interview. WALKER JR. stated that he met MV-1
through his brother Brandon Walker at a motel. WALKER JR. admitted that he
did have sexual intercourse with MV-1 and that he took pictures and recorded
MV-1 performing fellatio on him. He further stated that MV-1 told him she was
19 years old and that he asked MV-1 for her identification card to confirm her
age. WALKER JR. denied posting commercial sex advertisements for MV-1

online or assisting her in any way to perform acts of prostitution.

(3. Warten. and “yl Shen AMAA bitgATELd 2-3 DAYS Fe certtert
Ogg RH MR nas ABLE me oscaeve rvs
af ACRNS Ang AMatIne€E,

id. ATFIANT Aes verze AAV / THE DAY SHE uAS RECVELD

hy $0 ANP BESO om AIS Aeron AVC PULN CE AnD
J | ore wAT SHE SfetE was EVOOVT THAT SHE

“LAS TY Yenes op.
Case 2:19-cr-20729-GAD-APP ECF No..1 filed 07/23/19 PagelD.7 Page 7 of 7

Til. CONCLUSION
13.Based on the foregoing information, there is probable cause to believe that
ORODELL PERRY WALKER JR. did knowingly commit the following acts:
(1) production of child pornography, in violation of 18 U.S.C. § 2251 and (2)
Possession of Child Pornography in violation of 18 USC. § 2252A.

/ be

J inn
Task Force Officer
Federal Bureau of Investigation

| Subscribed to and sworn before me on this

23rd day of July, 2019

Sali

DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE
